[Cite as State v. Johnson, 2014-Ohio-2972.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 46837




                                      STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                     RICKY JOHNSON
                                                    DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                  Case No. CR-81-164134-ZA
                                   Application for Reopening
                                      Motion No. 475418

        RELEASE DATE: June 30, 2014
FOR APPELLANT

Ricky Johnson, pro se
Inmate No. 630-539
N.C.C.I.
P.O. Box 1812
Marion, Ohio 43302


ATTORNEY FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

        {¶1} Ricky Johnson, a.k.a. Rodney Knuckles, has filed an application for

reopening pursuant to App.R. 26(B). Johnson is attempting to reopen the appellate

judgment, rendered in State v. Johnson, 8th Dist. Cuyahoga No. 46837, 1983 Ohio App.

LEXIS 13810 (Dec. 8, 1983), which affirmed his conviction for the offense of murder.

We decline to reopen Johnson’s appeal.

        {¶2} App.R. 26(B)(2)(b) requires that Johnson establish “a showing of good

cause for untimely filing if the application is filed more than 90 days after journalization

of the appellate judgment,” which is subject to reopening. The Supreme Court of Ohio,

with regard to the 90-day deadline as provided by App.R. 26(B)(2)(b), has established

that:

        We now reject [the applicant’s] claims that those excuses gave good cause
        to miss the 90-day deadline in App.R. 26(B). * * * Consistent enforcement
        of the rule’s deadline by the appellate courts in Ohio protects on the one
        hand the state’s legitimate interest in the finality of its judgments and
        ensures on the other hand that any claims of ineffective assistance of
        appellate counsel are promptly examined and resolved.

        Ohio and other states “may erect reasonable procedural requirements for
        triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
        (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
        Ohio has done by creating a 90-day deadline for the filing of applications to
        reopen. * * * The 90-day requirement in the rule is applicable to all
        appellants, State v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d
        722, and [the applicant] offers no sound reason why he — unlike so many
        other Ohio criminal defendants — could not comply with that fundamental
        aspect of the rule. (Emphasis added.) State v. Gumm, 103 Ohio St.3d
        162, 2004-Ohio-4755, 814 N.E.2d 861, at ¶ 7. See also State v. Lamar, 102
        Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73 Ohio
         St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio St.3d
         88, 1995-Ohio-248, 647 N.E.2d 784.

See also State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v.

Cooey, 73 Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; and State v. Reddick, 72

Ohio St.3d 88, 1995-Ohio-249, 647 N.E.2d 784.

         {¶3} Herein, Johnson is attempting to reopen the appellate judgment that was

journalized on December 8, 1983.       The application for reopening was not filed until

June 2, 2014, more than 90 days after journalization of the appellate judgment in Johnson,

supra.

         {¶4} Johnson has failed to argue or establish a showing of good cause for the

untimely filing of his application for reopening. State v. Kinder, 8th Dist. Cuyahoga No.

94722, 2012-Ohio-1339. See also Lamar, supra; and State v. Davis, 86 Ohio St.3d 212,

1999-Ohio-160, 714 N.E.2d 384.        Reddick, supra.   See also State v. Klein, 8th Dist.

Cuyahoga No. 58389, Ohio App. LEXIS 1346 (Apr. 8, 1991), reopening disallowed

(Mar. 15, 1994), Motion No. 49260, aff’d, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994);

State v. Trammell, 8th Dist. Cuyahoga No. 67834, 1995 Ohio App. LEXIS 2962 (July 24,

1995),    reopening disallowed (Apr. 22, 1996), Motion No. 70493; State v. Travis, 8th

Dist. Cuyahoga No. 56825, 1990 Ohio App. LEXIS 1356 (Apr. 5, 1990), reopening

disallowed (Nov. 2, 1994), Motion No. 51073, aff’d, 72 Ohio St.3d 317, 1995-Ohio-152,

649 N.E.2d 1226; State v. Gaston, 8th Dist. Cuyahoga No. 79626, 2007-Ohio-155; and

State v. Torres, 8th Dist. Cuyahoga No. 86530, 2007-Ohio-9.

         {¶5} Accordingly, the application for reopening is denied.
EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
EILEEN T. GALLAGHER, J., CONCUR